Citation Nr: 0811680	
Decision Date: 04/09/08    Archive Date: 04/23/08

DOCKET NO.  05-28 334	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an initial compensable evaluation for a 
bunion of the right great toe.

2.  Entitlement to an initial compensable evaluation for a 
bunion of the left great toe.

3.  Entitlement to an initial compensable evaluation for 
plantar fasciitis of the right foot.

4.  Entitlement to an initial compensable evaluation for 
plantar fasciitis of the left foot.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Joseph R. Keselyak, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1984 to August 
2004.

This matter comes to the Board of Veterans' Appeals (Board) 
from a September 2004 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In a March 2008 Informal Hearing Presentation (IHP), the 
veteran's representative indicated that the severity of the 
disabilities involved in the present appeal had increased.  
The veteran last had VA examinations in November 2005 to 
address the severity of the disabilities on appeal.  When it 
is asserted that the severity of a service-connected 
disability has increased since the most recent rating 
examination, an additional examination is appropriate.  
VAOPGCPREC 11-95 (April 7, 1995); see also Caffrey v. Brown, 
6 Vet. App. 377 (1995); Green v. Derwinski, 1 Vet. App. 121 
(1991).  Thus, a new examination should be scheduled on 
remand.  

The representative also stated that the veteran's bunions 
were not evaluated under the appropriate diagnostic code and 
proposed evaluation under 38 C.F.R. § 4.71a, Diagnostic Code 
5283 (2007).  The Board notes that the initial rating was 
under a diagnostic code pertaining to scars; on remand, all 
appropriate diagnostic codes should be considered, including 
those pertaining to the feet.  See 38 C.F.R. § 4.71a, 
Diagnostic Codes 5276-5284.

In the March 2008 IHP, the veteran's representative also 
indicated that there may be VA records outstanding, 
particularly records pertaining to possible surgical 
correction of the veteran's service-connected bilateral 
bunions of the great toes.  Records generated by VA 
facilities that may have an impact on the adjudication of a 
claim are considered constructively in the possession of VA 
adjudicators during the consideration of a claim, regardless 
of whether those records are physically on file.  See Dunn v. 
West, 11 Vet. App. 462 (1998); Bell v. Derwinski, 2 Vet. App. 
611 (1992).  Hence, VA has a duty to seek these records.  38 
C.F.R. § 3.159(c) (2007). 

Accordingly, the case is REMANDED for the following action:

1.  Obtain all of the veteran's VA medical 
records not currently associated with the 
claims file and associate them therewith.

2.  Thereafter, schedule the veteran for 
an appropriate examination to determine 
the current extent and severity of her 
service-connected bunions of the right and 
left great toes and plantar fasciitis of 
the right and left feet.  The claims 
folder must be made available to the 
examiner for review as part of the 
examination.  All indicated tests and 
studies should be undertaken, to include 
range of motion testing.  The examiner is 
asked to identify all symptomatology 
associated with these disabilities and 
address the severity thereof and quantify 
such symptomatology, where appropriate, as 
mild, moderate, moderately severe, or 
severe.  

3.  After the development requested above 
has been completed, review the record and 
readjudicate the claims on appeal.  The 
AMC/RO should specifically address the 
selection of appropriate diagnostic 
code(s) for the veteran's disabilities 
under the diagnostic codes pertaining to 
the feet.  See 38 C.F.R. § 4.71a, 
Diagnostic Codes 5276-5284 (2007).  If any 
of these claims remains denied, the 
appellant and her representative should be 
furnished a Supplemental Statement of the 
Case and given the opportunity to respond 
thereto before this case is returned to 
the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



